Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
EXAMINER’S COMMENT
 (i) Previously withdrawn claims 11 and 12 have been REJOINED.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's Response filed on June 8, 2022, has obviated all the objections and/or rejections, as set forth in the Non-Final office action mailed on March 8, 2022.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1, 2, 10, and 14, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, a disk device comprising: a recording medium of a disk form including a recording layer; a magnetic head configured to read and write information from and to the recording medium; a housing including: a base provided with an inner chamber in which the recording medium and the magnetic head are accommodated, a cover that covers the inner chamber, and a welded part at which the base and the cover are welded to each other; and a first protective member made of a resin and located outside the housing, to cover at least part of the welded part, wherein the housing includes a first lateral surface and a second lateral surface opposite to the first lateral surface, the first protective member includes a first lateral wall that abuts on the first lateral surface, and a second lateral wall that abuts on the second lateral surface, and the first protective member is detachably attached to the housing such that a distance between the first lateral wall and the second lateral wall is elastically elongated by the housing.
Additionally, the instant invention (as set forth in independent claim 2) provides for, inter alia, a disk device comprising: a recording medium of a disk form including a recording layer; 4Application No. 17/198,521Docket No.: 0137278-0000001-064-101 Amendment dated June 8, 2022 Reply to Office Action of March 8, 2022 a magnetic head configured to read and write information from and to the recording medium; a housing including: a base provided with an inner chamber in which the recording medium and the magnetic head are accommodated, a cover that covers the inner chamber, and a welded part at which the base and the cover are welded to each other; and a first protective member that is lower in Young's modulus than the welded part and located outside the housing, to cover at least part of the welded part, wherein the housing includes a first lateral surface and a second lateral surface opposite to the first lateral surface, the first protective member includes a first lateral wall that abuts on the first lateral surface, and a second lateral wall that abuts on the second lateral surface, and the first protective member is detachably attached to the housing such that a distance between the first lateral wall and the second lateral wall is elastically elongated by the housing.
Additionally still, the instant invention (as set forth in independent claim 10) provides for, inter alia, a disk device comprising: a recording medium of a disk form including a recording layer; a magnetic head configured to read and write information from and to the recording medium; a housing including: a base provided with an inner chamber in which the recording medium and the magnetic head are accommodated, a cover that covers the inner chamber, and a welded part at which the base and the cover are welded to each other; and a first protective member made of a resin and located outside the housing, to cover at least part of the welded part, wherein 6Application No. 17/198,521Docket No.: 0137278-0000001-064-101the base includes a bottom wall, and a peripheral wall that projects from the bottom wall and surrounds the inner chamber, the peripheral wall includes: an inner surface that faces the inner chamber, an outer surface opposite to the inner surface and facing outside of the housing, and an end surface that supports the cover, the end surface and the cover are welded to each other at the welded part, the outer surface includes an inclined surface that is closer to the inner chamber as being further away from the end surface, and the first protective member covers at least part of the cover and at least part of the outer surface, and contacts the inclined surface.
Additionally still, the instant invention (as set forth in independent claim 14) provides for, inter alia, a disk device comprising: a magnetic disk including a recording layer; a magnetic head configured to read and write data from and to the magnetic disk; 8Application No. 17/198,521Docket No.: 0137278-0000001-064-101a housing including: a base in which the magnetic disk and the magnetic head are accommodated, a cover welded to the base, and a welded part at which the base and the cover are welded to each other; and a protective member located outside the housing, to contact and cover at least part of the welded part, wherein the housing includes a first lateral surface and a second lateral surface opposite to the first lateral surface, the protective member includes a first lateral wall that abuts on the first lateral surface, and a second lateral wall that abuts on the second lateral surface, and the protective member is detachably attached to the housing such that a distance between the first lateral wall and the second lateral wall is elastically elongated by the housing.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a disk device cover-protective member structure, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1, 2, 10, and 14.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 2, 10, and 14.
Moreover, since claims 3, 4, 11-13 depend from and further limit the allowable subject matter of independent claim 1, they too are considered allowable over the prior art of record.

Rejoinder of Inventions
Claims 1-4 and 10-14 are allowable. To the extent that any claims allowed can be considered generic or subgeneric to the enumerated Species/Sub-species as set forth in the restriction requirement, mailed on December 27, 2021, the restriction requirement pertaining to such species (if applicable) is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688